Exhibit 99.8 FORM 51–102F3 MATERIAL CHANGE REPORT Item 1 Name and Address of Company Keegan Resources Inc. Suite 600, 1199 West Hastings Street Vancouver, British Columbia V6C 3T5 Item 2 Date of Material Change December 9, 2009 Item 3 News Release A news release was issued by Keegan Resources Inc. (“Keegan”) on December 9,2009 and distributed through Marketwire. Item 4 Summary of Material Change Keegan announced the closing of the previously announced bought deal share offering of 6,100,000 common shares at an issue price of $5.90 per share. Item 5 Full Description of Material Change 5.1 Full Description of Material Change Keegan announced the closing of the previously announced bought deal share offering of 6,100,000 common shares at an issue price of $5.90 per share, led by Dundee Securities Corporation with a syndicate of underwriters, including Clarus Securities Inc. and Canaccord Financial Ltd. (the “Underwriters”).The Underwriters have exercised the over-allotment option of an additional 915,000 common shares, bringing the total aggregate gross proceeds raised under the offering to $41,388,500. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) of National Instrument 51–102 Not applicable. Item 7 Omitted Information Not applicable. Item 8Executive Officer Daniel T. McCoy President, Chief Executive Officer and Director Keegan Resources Inc. Suite 600, 1199 West Hastings Street Vancouver, British Columbia V6C 3T5 Telephone:604-683-8193 Item 9Date of Report December 9, 2009
